Citation Nr: 0731528	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for fibromyalgia and 
chronic fatigue syndrome due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse, observer


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1991 including service during the Southwest Asia 
theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

On another note, at the hearing, the veteran raised the issue 
of entitlement to service connection for irritable bowel 
syndrome and tinnitus.  The issues are referred to the RO for 
appropriate action. 


FINDING OF FACT

The record does not establish that the veteran suffers from 
fibromyalgia or chronic fatigue syndrome.


CONCLUSION OF LAW

Fibromyalgia and chronic fatigue syndrome were not incurred 
in or aggravated by active service, and may not be presumed 
to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the information and evidence 
needed to establish a disability rating and effective date in 
April 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  In a June 2004 
correspondence, the veteran stated that all of his records 
were at the Mountain Home VA Medical Center (VAMC).  In this 
regard, the Board observes that the veteran has not 
identified any private medical records and medical evidence 
from the above VAMC have been associated with the claims 
file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA is also authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2011.  38 C.F.R. 
§ 3.317 (2007).  Compensation is payable under these 
provisions if by history, physical examination, and 
laboratory tests the disability cannot be attributed to any 
known clinical diagnosis.  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPRC 8-98; 66 Fed. Reg. 
56614-15 (Nov. 9, 2001).  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service medical records, private medical records, 
and VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After review, the Board finds that the veteran does not 
exhibit objective indications of fibromyalgia or chronic 
fatigue syndrome.  The medical evidence fails to show a 
diagnosis of either disorder.  The medical evidence also 
fails to show ongoing complaints of either disorder.  In this 
regard, VA medical records reflect only sporadic complaints 
of various joint pain and sleep impairment.  Lastly, at the 
Board hearing the veteran testified that he had recently 
switched doctors at the VAMC.  When asked whether the new 
doctor had diagnosed him with fibromyalgia or chronic fatigue 
syndrome, the veteran replied in the negative.  Thus, to date 
the record fails to show that the veteran has been diagnosed 
with either disorder.

Furthermore, the medical evidence of record indicates that 
the veteran's claimed symptoms of fibromyalgia and chronic 
fatigue syndrome are attributable to other diagnosed 
conditions.  The sporadic complaints of joint pain have been 
associated with the veteran's diagnosed arthritis of the 
shoulders, back, knees, and ankles.  In this regard, service 
connection has been established for the lumbar spine and left 
knee, and denied for the left shoulder and ankles.  A March 
1999 VA treatment note reflects complaints of aching joints; 
however, with the additional symptoms of chills, headache, 
and runny nose, the veteran was diagnosed with a viral 
syndrome with flu-like myalgias/arthralgia.  Similarly, the 
sporadic complaints of tiredness and sleep impairment have 
been associated with the veteran's diagnosed insomnia and 
sleep apnea.  Of note, a January 1999 VA treatment note 
reflects complaints of being tired constantly; however, the 
sleep disturbance and daytime tiredness were associated with 
the combination of caffeine intake and sleep apnea.  
Additionally, a 2001 treatment note attributed left shoulder 
pain to a fall.  Further, the ankle disability has been 
attributed to a rappelling injury.

Given the above, the Gulf War presumption of service 
connection does not apply and service connection for 
fibromyalgia and chronic fatigue syndrome due to an 
undiagnosed illness is denied.  As there can be no valid 
claim for service connection in the absence of proof of a 
present disability, service connection on a direct basis is 
likewise denied.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board acknowledges the veteran's contentions that he has 
fibromyalgia and chronic fatigue syndrome that are related to 
service in the Persian Gulf.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board also acknowledges that the veteran has requested a 
VA examination be scheduled to obtain a diagnosis for his 
condition.  However, as noted above, the veteran's complaints 
have been attributed to other clinical conditions, and 
despite his reporting such symptoms to his physicians, none 
have diagnosed him with the claimed disorders.  Thus, the 
information and evidence of record contain sufficient 
competent medical evidence to decide the claim, and a VA 
examination is not necessary.  38 C.F.R. § 3.159(c)(4).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for fibromyalgia and chronic fatigue 
syndrome, to include as an undiagnosed illness, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


